ON appellant’s motion for rehearing.
GRAVES, Presiding Judge.
This cause has been before the court and discussed among the members thereof for nearly two years.
The opinion herein written by Judge Morrison has been gone over very carefully by this writer and agreed to by him as the proper disposition of the case.
The appellant’s motion for rehearing upon which he relies for a reversal has been carefully considered by the writer. My *297brother Beauchamp has written a dissenting opinion herein quite at length and expressed his views therein. Therefore, I can see no reason for again discussing the matter. Suffice it to say that the writer agrees with the opinion of Judge Morrison as properly disposing of the case, and the motion for rehearing will therefore be overruled.